Citation Nr: 1119486	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychotic disorder, variously diagnosed as paranoid schizophrenia and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). The case was certified by the VA RO in Atlanta, Georgia.

In February 2009, the Board denied the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  The claimant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court vacated the Board February 2009 decision.  The claim was remanded back to the Board for development consistent with the parties' joint motion for remand.

In September 2010, the Board remanded the claim for further development.  As noted by the Board in its remand, the joint motion directed consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) in adjudicating the Veteran's claim for entitlement to service connection for paranoid schizophrenia.  The Board found that it lacked jurisdiction to once again consider the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) because that claim had been denied in an unappealed October 1997 rating decision, and because the reopening of that claim had been denied in a May 2000 rating decision.  38 U.S.C.A. § 7105 (West 2002).  

The Board notes that since the appellant filed his claim for paranoid schizophrenia in April 2003, VA treatment records contain diagnoses of a depressive disorder, a gambling addiction, nicotine dependence, and chronic marital discord.  He has not requested entitlement to service connection for all psychiatric symptomatology.  Moreover, the Board lacks jurisdiction to consider a claim of entitlement to service connection for a depressive disorder because that claim was denied in an unappealed October 1997 rating decision.  Id.  Therefore, because the Veteran clearly limited his current claim to only entitlement to service connection for a psychotic disorder, and not all psychiatric disorders, the Board's jurisdiction is limited.  Id.  If the appellant wishes to file a claim of entitlement to service connection for a psychiatric disorder other than a psychotic disorder, he must file such a specific claim with the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 9, 2008 progress note, a VA psychiatrist opined that the psychiatric illnesses the Veteran suffered from were related to active service.  Therefore, a VA examination is warranted.  38 C.F.R. § 3.159 (2010).

The December 2008 statement reflects that the Veteran has received psychiatric treatment at the VA medical centers in New Orleans, Louisiana; Alexandria, Louisiana; Biloxi, Mississippi; and Atlanta, Georgia.  

At a November 2008 hearing, the appellant reported that he first received psychiatric treatment at the Alexandria VA Medical Center within months of his separation from active service.  Hearing Transcript, page 4.  The records from the Alexandria, Louisiana, VA Medical Center dated from February 1984 to June 1985, from August 1996 to August 1998, and since February 1999 are of record.  Therefore, all records from the Alexandria VA Medical Center from June 1981 to February 1984, from July 1985 to August 1996, and from August 1998 to February 1999 must be obtained.  

The records from the Atlanta VA Medical Center from September to December 2004 and from September 2005 to January 2011 are of record.  Accordingly, all records from the Atlanta VA Medical Center from December 2004 to September 2005 and since January 2011 must be obtained.  

A September 2004 VA treatment record shows that the Veteran reported that he had received psychiatric treatment at the Washington DC VA Medical Center.  All records from the VA medical centers in Washington, DC; New Orleans, Louisiana; and Biloxi, Mississippi; must be obtained.

In light of the Veteran's discharge from service due to being a burden to command due to substandard performance or an inability to adapt to military service, his complete service personnel records must be obtained.

Finally, an April 1985 VA treatment record reflects that the Veteran reported that he had been seeing a psychologist in Lake Charles, Louisiana.  The appellant must be afforded another opportunity to identify all non-VA treatment for a psychiatric disorder since separation from active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all treatment, VA and non-VA, pertaining to care for a psychotic disorder since June 1981, to include non-VA treatment by a psychologist in Lake Charles, Louisiana.  The RO should then obtain all identified records.  In any event, the RO must obtain:

* all relevant records from the VA medical centers in Washington, DC; New Orleans, Louisiana; and Biloxi, Mississippi since June 1981; 

* all relevant records from the Alexandria VA medical center from June 1981 to February 1984, from July 1985 to August 1996, and from August 1998 to February 1999; and

* all relevant records from the Atlanta VA Medical Center from December 2004 to September 2005 and since January 2011.  

All records received must be associated with the appellant's VA claims folder.  If the RO cannot locate any identified Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain those government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must contact the service department and obtain a complete set of the Veteran's service personnel records.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO must arrange for a VA psychiatric examination of the appellant to determine the etiology of any diagnosed psychotic disorder.  All claims folders and a copy of this REMAND must be made available to AND REVIEWED BY the examining psychiatrist.  For any diagnosed psychotic disorder, the psychiatrist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current psychotic disorder is related to service
 
In preparing any opinions, the reviewing psychiatrist must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the psychiatrist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the psychiatrist must specifically explain why the cause of any diagnosed psychotic disorder is unknowable.  A complete rationale must be provided for any opinion offered.
 
The VA psychiatrist must append a copy of his or her curriculum vitae to the medical opinion report. 
 
4.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


